PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1124


UMG RECORDINGS, INC.; CAPITAL RECORDS, LLC; WARNER BROS
RECORDS INC.; ATLANTIC RECORDING CORPORATION; ELEKTRA
ENTERTAINMENT GROUP INC.; FUELED BY RAMEN LLC; NONESUCH
RECORDS INC.; SONY MUSIC ENTERTAINMENT; SONY MUSIC
ENTERTAINMENT US LATIN LLC; ARISTA RECORDS LLC; LAFACE
RECORDS LLC; ZOMBA RECORDING LLC,

                   Plaintiffs – Appellants,

             v.

TOFIG KURBANOV, d/b/a FLVTO.BIZ, a/k/a 2CONV.COM; DOES 1-10,

                   Defendants – Appellees.
________________________

COPYRIGHT ALLIANCE; INTERNATIONAL ANTICOUNTERFEITING
COALITION; MOTION PICTURE ASSOCIATION OF AMERICA, INC.;
ASSOCIATION OF AMERICAN PUBLISHERS,

                   Amici Supporting Appellants,

ELECTRONIC FRONTIER FOUNDATION,

                   Amicus Supporting Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18–cv–00957–CMH–TCB)


Argued: April 24, 2020                                        Decided: June 26, 2020
Before GREGORY, Chief Judge, FLOYD, and THACKER, Circuit Judges.


Reversed and remanded by published opinion. Chief Judge Gregory wrote the opinion, in
which Judge Floyd and Judge Thacker joined.


ARGUED: Ian Heath Gershengorn, JENNER & BLOCK LLP, Washington, D.C., for
Appellants. Evan M. Fray-Witzer, CIAMPA FRAY-WITZER, LLP, Boston, Massachusetts,
for Appellees. ON BRIEF: Ishan K. Bhabha, Alison I. Stein, Jonathan A. Langlinais,
JENNER & BLOCK LLP, Washington, D.C., for Appellants. Valentin Gurvits, BOSTON
LAW GROUP, PC, Newton, Massachusetts; Matthew Shayefar, LAW OFFICE OF
MATTHEW SHAYEFAR, PC, West Hollywood, California, for Appellees. David E. Weslow,
Megan L. Brown, Ari S. Meltzer, WILEY REIN LLP, Washington, D.C., for Amicus
Association of American Publishers. Robert H. Rotstein, Los Angeles, California,
J. Matthew Williams, MITCHELL SILBERBERG & KNUPP LLP, Washington, D.C., for
Amicus The Motion Picture Association of America, Inc. Michael E. Kientzle,
Washington, D.C., John C. Ulin, ARNOLD & PORTER KAYE SCHOLER LLP, Los
Angeles, California, for Amici The Copyright Alliance and International
Anticounterfeiting Coalition.     Mitchell L. Stoltz, ELECTRONIC FRONTIER
FOUNDATION, San Francisco, California, for Amicus Electronic Frontier Foundation.




                                         2
GREGORY, Chief Judge:

       This appeal concerns whether a defendant, sued by twelve U.S. record companies

for alleged copyright infringement, is subject to specific personal jurisdiction in Virginia.

The district court, in granting the defendant’s motion to dismiss, concluded that he is not

subject to personal jurisdiction in any federal forum. We disagree and, for the reasons that

follow, reverse the ruling of the district court and remand for further proceedings.



                                             I.

       On August 8, 2018, Plaintiffs–Appellants—twelve record companies that produce,

distribute, and license approximately 85% of commercial sound recordings in the United

States 1—commenced this action against Defendant–Appellee Tofig Kurbanov. Appellants

are all Delaware corporations, with eight having their principal place of business in New

York, three in California, and one in Florida. Kurbanov, born in Rostov-on-Don, Russia,

is a Russian citizen who still resides in Rostov-on-Don.

       According to Appellants’ complaint, Kurbanov owns and operates the websites

www.flvto.biz (“FLVTO”) and www.2conv.com (“2conv,” and together, the “Websites”).

The Websites offer visitors a “stream-ripping” service through which audio tracks may be

extracted from videos available on various platforms (e.g., YouTube) and converted into a



       1
        More specifically, they are UMG Recordings, Inc.; Capitol Records, LLC; Warner
Bros. Records Inc.; Atlantic Recording Corporation; Elektra Entertainment Group Inc.;
Fueled by Ramen LLC; Nonesuch Records Inc.; Sony Music Entertainment; Sony Music
Entertainment US Latin LLC; Arista Records LLC; LaFace Records LLC; and Zomba
Recording LLC.
                                             3
downloadable format (e.g., mp3). A large portion, perhaps a majority, of the streams

ripped using the Websites is alleged to derive unlawfully from YouTube videos.

       The Websites, however, are capable of ripping the audio components from a wide

variety of sources. According to Kurbanov, “professors or students might choose to

download the audio portions of lectures for later reference and playback,” “bands may want

to capture the audio tracks from their live performances that they have captured on video,”

or “parents may want the audio portion of a school concert that they recorded.” J.A. 68.

Neither Appellants nor YouTube have sanctioned any illicit ripping of audio streams.

Indeed, according to Appellants, the Websites’ conversion process circumvents the

technological measures implemented by YouTube to control access to content maintained

on its servers and to prevent illicit activities such as stream ripping.

       The Websites are free to use, and visitors need not create an account or register any

information to use the stream ripping services. Visitors, however, must agree to the

Websites’ Terms of Use by checking a box before they can download any audio files. The

Terms of Use explain that they “constitute a contractual agreement between [the visitor]

and [FLVTO or 2conv]” and that they give Kurbanov “the right to take appropriate action

against any user . . . including civil, criminal, and injunctive redress.” J.A. 158, 168. The

Terms of Use also compel visitors to submit and consent to personal jurisdiction in Russia

and anywhere else they can be found. Beyond requiring visitors to accept the Terms of

Use, Kurbanov does not maintain any relationship with visitors to the Websites.

       Since visitors do not pay to use stream ripping services, virtually all revenues

generated by the Websites come from advertisements. Kurbanov does not sell advertising

                                               4
space on the Websites directly to advertisers. Instead, he sells spaces on the Websites to

advertising brokers, most of whom are based in Ukraine but at least two are based in the

United States (i.e., MGID in New York and Advertise.com in California). The advertising

brokers then resell those spaces to advertisers. According to the complaint, some of the

advertising brokers and advertisers are interested in the Websites’ “geolocation” or “geo-

targeting” capabilities. That is, advertising brokers or advertisers might want to display

specific advertisements to specific blocks of countries, states, or even cities.

       Notably, according to Kurbanov, he has little control over the relationship between

advertising brokers and advertisers. For instance, neither the Websites themselves nor

advertising spaces for sale are advertised in any way in the United States or anywhere else.

Kurbanov also does not have any direct relationship or communication with any of the

advertisers, only brokers. He further has no control over the selection of any location-

specific advertising. The privacy policies on the Websites, though, explain that visitors’

IP addresses, countries of origin, and other non-personal information may be collected “to

provide targeted advertising.” J.A. 176, 178.

       The Websites are successful, in part, because they are two of the most popular

stream-ripping websites in the world and are among the most popular websites of any kind

on the Internet. According to Kurbanov’s own data, between October 2017 and September

2018, the Websites attracted well over 300 million visitors from over 200 distinct countries

around the world. 2 Together, the Websites attracted over 30 million visitors (or about 10%



       2
           The Websites are also available in approximately two dozen languages.
                                              5
of all traffic) from the United States. Indeed, of all the visitors to FLVTO and 2conv, the

United States was the third and fourth most visited country, respectively.

       Within the United States, hundreds of thousands of visitors came from Virginia

during the same period. Of all visitors to FLVTO, nearly 500,000 (or about 2% of all

domestic visitors) came from Virginia, making it the 13th most popular state. Similarly,

about 95,000 (or about 2%) of 2conv’s domestic visitors came from Virginia, making it the

11th most popular state. 3

       Beyond visitors, the Websites have some other connections to the United States

generally and Virginia more specifically. The Websites’ domain names are registered with

www.GoDaddy.com, a U.S.-based registrar of domain names. The Websites’ top-level

domains—the suffixes “.com” and “.biz”—are administered by the companies Neustar,

Inc. (FLVTO) and VeriSign, Inc. (2conv), both of which are headquartered in Virginia.

The Websites have also registered a Digital Millennium Copyright Act agent with the U.S.

Copyright Office. Finally, until July 2018, the Websites’ servers were hosted by Amazon

Web Services, which has servers physically located in Virginia. 4

       Essentially all of the work that Kurbanov has performed on the Websites has been

performed in Russia, and he has never performed any work on the Websites from within

the United States. He also operates the Websites entirely from Russia. He has never had



       3
         The figures for the number of visits, as opposed to unique visitors, are
proportionally similar.
       4
       Since July 2018, the Websites have been hosted by Hetzner Online GmbH, a
German-based company without servers anywhere in the United States.
                                             6
employees anywhere in the United States or owned or leased real estate anywhere here.

Neither has he held a bank account or paid taxes in the United States. Kurbanov has never

been to Virginia or anywhere else in the United States and claims that it would be extremely

burdensome and costly for him to travel to Virginia or anywhere else in the United States

for trial and other proceedings. Among other reasons, he does not currently have a visa to

visit, has never applied for, or has never obtained a visa to visit the United States, and it

would be extremely difficult for him to do so. 5

       In their complaint, Appellants alleged that the Websites are a facilitator of music

piracy and asserted five claims for separate violations of the Copyright Act. As to personal

jurisdiction, Appellants alleged the district court had specific jurisdiction under Federal

Rule of Civil Procedure 4(k)(1) because of Kurbanov’s contacts with Virginia and, in the

alternative, under Rule 4(k)(2), because of his contacts with the United States more

generally. In response, Kurbanov timely filed a motion to dismiss for lack of personal

jurisdiction, or in the alternative, transfer the action to the district court for the Central

District of California.

       On January 12, 2019, the district court granted Kurbanov’s motion to dismiss for

lack of personal jurisdiction. The district court found the Websites are semi-interactive,

visitors’ interactions with them are non-commercial in nature, and there were no other acts



       5
        According to the Department of State, visa services are available in Moscow,
Yekaterinburg, and Vladivostok. See https://ru.usembassy.gov/visas (saved as ECF
opinion attachment). Kurbanov states that, from where he lives in Rostov-on-Don, it is a
12-hour drive to Moscow, a 28-hour drive to Yekaterinburg, and nearly a 12-hour flight to
Vladivostok.
                                              7
by Kurbanov that established purposeful targeting.         As a result, Kurbanov did not

purposefully avail himself of the benefits and protections of either Virginia or the United

States.       The district court then concluded that exercising personal jurisdiction over

Kurbanov in any federal forum would violate due process under both Rule 4(k)(1) and

4(k)(2). 6

          On January 31, 2019, Appellants filed a timely notice of appeal.



                                              II.

          We review de novo the district court’s ruling that it lacked personal jurisdiction

under Federal Rule of Civil Procedure 12(b)(2). Tire Eng’g & Distrib., LLC v. Shandong

Linglong Rubber Co., Ltd., 682 F.3d 292, 300 (4th Cir. 2012). Under Rule 12(b)(2), a

defendant “must affirmatively raise a personal jurisdiction challenge, but the plaintiff bears

the burden of demonstrating personal jurisdiction at every stage following such a

challenge.” Grayson v. Anderson, 816 F.3d 262, 267 (4th Cir. 2016). The plaintiff must

establish personal jurisdiction by a preponderance of the evidence but need only make a

prima facie showing. Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989). In considering

whether a plaintiff has met this burden, a court may look beyond the complaint to affidavits

and exhibits in order to assure itself of personal jurisdiction. Grayson, 816 F.3d at 269. A

court must also “construe all relevant pleading allegations in the light most favorable to the


          6
         Having reached this conclusion, the district court declined to engage in a
reasonability analysis and denied Appellants’ request for jurisdictional discovery. The
court also found that it need not address whether transfer to the Central District of
California would be appropriate as that venue would also be without jurisdiction.
                                               8
plaintiff, assume credibility, and draw the most favorable inferences for the existence of

jurisdiction.” Combs, 886 F.2d at 676.



                                              III.

       As a threshold matter, the parties agree that there is no general personal jurisdiction

over Kurbanov in Virginia. They instead dispute whether there is specific personal

jurisdiction over Kurbanov in Virginia, which Appellants assert under Rule 4(k)(1) or, in

the alternative, Rule 4(k)(2).

       Rule 4(k)(1) provides that the district court may exercise personal jurisdiction over

Kurbanov if he is “subject to the jurisdiction of a court of general jurisdiction in the state

where the district court is located,” i.e., Virginia. Fed. R. Civ. P. 4(k)(1). That exercise of

personal jurisdiction over Kurbanov is lawful “if [1] such jurisdiction is authorized by the

long-arm statute of the state in which it sits and [2] the application of the long-arm statute

is consistent with the due process clause of the Fourteenth Amendment.” Consulting

Eng’rs Corp. v. Geometric Ltd., 561 F.3d 273, 277 (4th Cir. 2009). Here, Virginia’s long-

arm statute 7 extends personal jurisdiction over nonresident defendants to the full extent

permitted by the Fourteenth Amendment’s Due Process Clause. See, e.g., CFA Inst. v. Inst.

of Chartered Fin. Analysts of India, 551 F.3d 285, 293 (4th Cir. 2009); Peninsula Cruise,

Inc. v. New River Yacht Sales, Inc., 257 Va. 315 (1999). “Because Virginia’s long-arm



       7
         Virginia’s long-arm statute specifically provides that a court “may exercise
personal jurisdiction over a person . . . as to a cause of action arising from the person’s . . .
transacting any business in [the state].” Va. Code Ann. § 8.01–328.1(A)(1).
                                               9
statute is intended to extend personal jurisdiction to the extent permissible under the due

process clause,” the statutory and constitutional inquiries merge into one inquiry.

Consulting Eng’rs Corp., 561 F.3d at 277 (citation omitted). Thus, the district court has

jurisdiction over a nonresident defendant, like Kurbanov, if the exercise of such jurisdiction

comports with the strictures of constitutional due process.

       Rule 4(k)(2) similarly provides that the district court may exercise personal

jurisdiction over Kurbanov if he is “not subject to jurisdiction in any state’s courts of

general jurisdiction” and doing so would be consistent with constitutional due process.

Fed. R. Civ. P. 4(k)(2). The district court performs the same due process analysis as the

analysis under Rule 4(k)(1), only the analysis is applied to the entirety of the United States,

as opposed to Virginia. See Base Metal Trading v. OJSC Novokuznetsky Aluminum

Factory, 283 F.3d 208, 215 (4th Cir. 2002) (“Rule 4(k)(2) allows a federal court to assert

jurisdiction in cases ‘arising under federal law’ when the defendant is not subject to

personal jurisdiction in any state court, but has contacts with the United States as a

whole.”).

       To meet the constitutional due process requirements for personal jurisdiction,

whether under Rule 4(k)(1) for Virginia or Rule 4(k)(2) for the United States, Kurbanov

must have “minimum contacts” such that “the maintenance of the suit does not offend

traditional notions of fair play and substantial justice.” Consulting Eng’rs Corp., 561 F.3d

at 277 (quoting Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)). The minimum contacts

inquiry requires Appellants to show that Kurbanov “purposefully directed his activities at

the residents of the forum” and that Appellants’ causes of action “arise out of” those

                                              10
activities. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985) (citation and

quotation omitted). The inquiry is designed to ensure that Kurbanov is not “haled into a

jurisdiction solely as a result of random, fortuitous, or attenuated contacts.” Id. at 475. In

other words, it protects him from having to defend himself in a forum where he did not

anticipate being sued. See World–Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297

(1980); see also ESAB Group, Inc. v. Centricut, Inc., 126 F.3d 617, 623 (4th Cir. 1997)

(underscoring that minimum contacts must have been so substantial that “they amount to a

surrogate for presence and thus render the exercise of sovereignty just”).

       More recently, the Supreme Court also stressed that the minimum contacts analysis

must focus “on the relationship among the defendant, the forum, and the litigation.”

Walden v. Fiore, 571 U.S. 277, 283 (2014) (explaining that the “‘minimum contacts’

analysis looks to the defendant’s contacts with the forum State itself, not the defendant’s

contacts with persons who reside there”); see Bristol–Myers Squibb Co. v. Superior Court,

137 S. Ct. 1773, 1781 (2017) (“In order for a court to exercise specific jurisdiction over a

claim, there must be an affiliation between the forum and the underlying controversy,

principally, [an] activity or an occurrence that takes place in the forum State.”).

       We have synthesized the due process requirements for asserting specific personal

jurisdiction into a three-prong test: “(1) the extent to which the defendant purposefully

availed itself of the privilege of conducting activities in the State; (2) whether the plaintiffs’

claims arise out of those activities directed at the State; and (3) whether the exercise of

personal jurisdiction would be constitutionally reasonable.” Consulting Eng’rs Corp., 561

F.3d at 278 (quoting ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707, 712

                                               11
(4th Cir. 2002) (quotations and citations omitted)). The district court concluded Kurbanov

did not take any actions to purposefully avail himself of Virginia, and Appellants’ claims

did not arise out of forum-related activities. We disagree with these determinations and

will now address each prong in turn.

                                             A.

       The first prong, purposeful availment, concerns whether and to what extent “the

defendant purposefully avail[ed] himself of the privilege of conducting business under the

laws of the forum state.” Consulting Eng’rs Corp., 561 F.3d at 278. We have previously

noted that this prong is not susceptible to a mechanical application and set forth a list of

various nonexclusive factors to consider:

              (1) whether the defendant maintained offices or agents in the
              State; (2) whether the defendant maintained property in the
              State; (3) whether the defendant reached into the State to solicit
              or initiate business; (4) whether the defendant deliberately
              engaged in significant or long-term business activities in the
              State; (5) whether a choice of law clause selects the law of the
              State; (6) whether the defendant made in-person contact with a
              resident of the State regarding the business relationship; (7)
              whether the relevant contracts required performance of duties
              in the State; and (8) the nature, quality, and extent of the
              parties’ communications about the business being transacted.

Sneha Media & Entm’t, LLC v. Associated Broad. Co. P. Ltd., 911 F.3d 192, 198–99 (4th

Cir. 2018) (citing Consulting Eng’rs Corp., 561 F.3d at 278). Relevant to this analysis are

the quality and nature of the defendant’s connections, not merely the number of contacts

between the defendant and the forum state. Tire Eng’g, 682 F.3d at 301. Through an

analysis of these nonexclusive factors, if a court finds that Kurbanov has availed himself

of the privilege of conducting business in Virginia, specific personal jurisdiction exists.
                                             12
See Consulting Eng’rs Corp., 561 F.3d at 278 (“[B]ecause [the defendant’s] activities are

shielded by the benefits and protections of the forum’s laws it is presumptively not

unreasonable to require him to submit to the burdens of litigation in that forum as well.”

(alterations in original) (quoting Burger King, 471 U.S. at 476)).

       In the context of online activities and websites, as here, we have also recognized the

need to adapt traditional notions of personal jurisdictions. We have adopted the “sliding

scale” model articulated in Zippo Manufacturing Co. v. Zippo Dot Com, Inc., 952 F. Supp.

1119 (W.D. Pa. 1997), to help determine when a defendant’s online activities are sufficient

to justify the exercise of personal jurisdiction. See ALS Scan, 293 F.3d at 707. 8 Regardless

of where on the sliding scale a defendant’s web-based activity may fall, however, “[w]ith

respect to specific jurisdiction, the touchstone remains that an out-of-state person have

engaged in some activity purposefully directed toward the forum state . . . creat[ing] a

substantial connection with the forum state.” ESAB Grp., Inc., 126 F.3d at 625 (internal

quotation marks and alteration omitted).

       With these guiding principles in mind, we conclude that Kurbanov’s contacts with

Virginia are sufficient to establish purposeful availment. As an initial matter, the Websites

are certainly interactive to a degree, since they collect certain personal information from

visitors and visitors must agree to certain terms and conditions in order to access


       8
         The Zippo test establishes a sliding scale—interactive, semi-interactive, and
passive—and states that the exercise of personal jurisdiction is justified when a nonresident
defendant “(1) directs electronic activity into the State, (2) with the manifested intent of
engaging in business or other interactions within the State, and (3) that activity creates, in
a person within the State, a potential cause of action cognizable in the State’s courts.” ALS
Scan, 293 F.3d at 713–14 (citing Zippo, 952 F. Supp. at 1124).
                                             13
downloadable files. Whether the Websites are highly interactive or semi-interactive,

however, is not determinative for purposes of personal jurisdiction.           We recently

recognized that “[t]he internet we know today is very different from the internet of 1997,

when Zippo was decided.” Fidrych v. Marriott Int’l, Inc., 952 F.3d 124, 141 n.5 (4th Cir.

2020) (noting, on today’s Internet, “[i]t is an extraordinarily rare website that is not

interactive at some level”) (citation omitted). Were we to “attach too much significance

on the mere fact of interactivity, we risk losing sight of the key issue in a specific

jurisdiction case—whether the defendant has purposefully directed [his] activities at

residents of the forum.” Id. at 142.

       Instead, we find there are more than sufficient facts raised to conclude that

Kurbanov has purposefully availed himself of the privilege of conducting business in

Virginia and thus had a “fair warning” that his forum-related activities could “subject [him]

to [Virginia’s] jurisdiction.” See Burger King, 471 U.S. at 472. To start, his contacts with

Virginia are plentiful. In the relevant period, between October 2017 and September 2018,

more than half a million unique visitors went to the Websites, totaling nearly 1.5 million

visits. These visits made Virginia one of the most popular states in terms of unique visitors

as well as number of visits.

       In addition to the volume of visitors, we also find the nature of the repeated

interaction between the Websites and visitors to be a commercial relationship. Of course,

the Websites are free to use, and no cash is exchanged. But the mere absence of a monetary

exchange does not automatically imply a non-commercial relationship. It is hardly unusual

for websites to be free to use in today’s Internet because many corporations “make money

                                             14
selling advertising space, by directing ads to the screens of computers employing their

software.” See Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 926–

27 (2005).

       Here, the visitors’ acts of accessing the Websites (and downloading the generated

files) are themselves commercial relationships because Kurbanov has made a calculated

business choice not to directly charge visitors in order to lure them to his Websites.

Kurbanov then requires visitors to agree to certain contractual terms, giving him the

authority to collect, among other information, their IP addresses and country of origin. Far

from being indifferent to geography, any advertising displayed on the Websites is directed

towards specific jurisdictions like Virginia. Kurbanov ultimately profits from visitors by

selling directed advertising space and data collected to third-party brokers, thus

purposefully availing himself of the privilege of conducting business within Virginia.

       We are not persuaded by Kurbanov’s attempt to distance himself from this

commercial arrangement by contending that any commercial relationship that may exist

lies with advertising brokers, as opposed to directly with the advertisers or visitors.

According to Kurbanov, he lacks any control over what advertising is displayed because

of this lack of a commercial relationship. But at a minimum, Kurbanov facilitates targeted

advertising by collecting and selling visitors’ data. While he has outsourced the role of

finding advertisers for the Websites to brokers, the fact remains that he earns revenues

precisely because the advertising is targeted to visitors in Virginia. Moreover, as one court

appropriately concluded, “it is immaterial whether the third-party advertisers or [the

defendant] targeted California residents,” or Virginia residents in Kurbanov’s case. See

                                             15
Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1230 (9th Cir. 2011). “The fact

that the advertisements targeted California [or here, Virginia] residents indicates that [the

defendant] knows—either actually or constructively—about its California [Virginia] user

base, and that it exploits that base for commercial gain by selling space on its website for

advertisements.” See id.; see also uBID, Inc. v. GoDaddy Group, Inc., 623 F.3d 421, 428

(7th Cir. 2010) (rejecting the defendant’s attempt to “distance itself from Illinois by casting

the Illinois market as simply one among many, a place of no particular interest to it”). In

this instance, we reject the notion that the relationship between Kurbanov’s Websites and

their visitors can hardly be labeled commercial.

       We also find several other relevant facts, together with those already discussed,

suggest that Kurbanov intended to invoke the protections of Virginia and the United States

more generally. For instance, Kurbanov registered a Digital Millennium Copyright Act

agent with the U.S. Copyright Office, thereby qualifying the Websites for certain safe

harbor defenses to copyright infringement claims. Kurbanov has also contracted with U.S.-

based advertising brokers, registered his Websites with U.S.-based domain registers, and

until recently relied on U.S.-based servers. These facts might not be individually sufficient

to confer specific personal jurisdiction, but when viewed in the context of other

jurisdictionally relevant facts, they contradict Kurbanov’s contention that he could not have

anticipated being haled into court in Virginia.

       In sum, we conclude Kurbanov’s contacts with Virginia are quantitatively and

qualitatively sufficient to demonstrate that he purposefully availed himself of the privilege

of conducting business here.

                                              16
                                             B.

       The second prong, whether Appellants’ claims arise out of the activities directed at

the forum, concerns to what extent Kurbanov’s contacts with Virginia form the basis of the

suit. Consulting Eng’g, 561 F.3d at 278–79 (citations omitted). “The analysis here is

generally not complicated. Where activity in the forum state is ‘the genesis of [the]

dispute,’ this prong is easily satisfied.” Tire Eng’g, 682 F.3d at 303 (citing CFA Inst., 551

F.3d at 295). And Appellants’ claims arise out of activities directed at the forum state if

“substantial correspondence and collaboration between the parties, one of which is based

in the forum state, forms an important part of the claim.” See id. at 295–96.

       Here, we find that Appellants’ claims arise out of activities directed at Virginia.

Kurbanov made two globally accessible websites and Virginia visitors used them for

alleged music piracy. In addition, Kurbanov knew the Websites were serving Virginian

visitors and yet took no actions to limit or block access, all while profiting from the data

harvested from the same visitors. It is hardly surprising, then, that Kurbanov’s contacts

with Virginia were “substantial and form[ed] a central part of [Appellants’] claims.” See

Tire Eng’g, 682 F.3d at 306.

       Kurbanov, not directly addressing this prong, insists that Appellants are improperly

attempting to elevate the significance of non-claim related contacts with Virginia. For

instance, Kurbanov points to Appellants’ focus on the raw number of viewers and other

attenuated contractual agreements with U.S.-based businesses.             But, contrary to

Kurbanov’s contention, the Websites’ large audience in Virginia for alleged music piracy

and the sale of visitors’ data to advertising brokers are what gave rise to Appellants’

                                             17
copyright infringement claims.      See Bristol–Myers Squibb Co., 137 S. Ct. at 1780

(recognizing there must be “an affiliation between the forum and the underlying

controversy, principally, [an] activity or an occurrence that takes place in the forum State”)

(citation omitted).

       Indeed, this is not a situation where a defendant merely made a website that happens

to be accessible in Virginia. See, e.g., Scottsdale Capital Advisors Corp. v. The Deal, LLC,

887 F.3d 17, 21 (1st Cir. 2018). Rather, Kurbanov actively facilitated the alleged music

piracy through a complex web involving Virginia visitors, advertising brokers, advertisers,

and location-based advertising. From Virginia visitors, he collected personal data as they

visited the Websites. To the advertising brokers, he sold the collected data and advertising

spaces on the Websites. For end advertisers, he enabled location-based advertising in order

to pique visitors’ interest and solicit repeated visits. And through this intricate network,

Kurbanov directly profited from a substantial audience of Virginia visitors and cannot now

disentangle himself from a web woven by him and forms the basis of Appellants’ claims.

Thus, we find these facts to adequately establish an “affiliation between [Virginia] and the

underlying controversy.” See Bristol–Myers Squibb Co., 137 S. Ct. at 1780.

       In sum, we conclude Appellants’ copyright infringement claims arise out of

Kurbanov’s activities directed at Virginia.

                                              ***

       As previously discussed, we also find Kurbanov’s contacts sufficiently show he

purposefully availed himself of the privilege of conducting business in Virginia.

Therefore, the exercise of specific personal jurisdiction under Rule 4(k)(1) is appropriate

                                              18
if it is constitutionally reasonable. 9 We recognize the district court did not perform a

reasonability analysis in the first instance, so we cannot address this prong on appeal. See

Lovelace v. Lee, 472 F.3d 174, 203 (4th Cir. 2006) (emphasizing that we are “a court of

review, not of first view” (internal quotation marks omitted)). Accordingly, the district

court on remand should perform the required reasonability analysis.



                                            IV.

       For the foregoing reasons, we reverse the district court’s ruling and remand for

proceedings consistent with this opinion.



                                                           REVERSED AND REMANDED




       9
        Having reached this conclusion, we need not address whether personal jurisdiction
is appropriate under Rule 4(k)(2).
                                            19